Citation Nr: 9903025	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  97-29 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder. 

2.  Entitlement to service connection for a bilateral ankle 
disorder.  

3.  Entitlement to service connection for a bilateral knee 
disorder.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disorder. 

5.  Entitlement to an increased evaluation for low back pain 
with degenerative changes, currently evaluated as 20 percent 
disabling. 

6.  Entitlement to an increased evaluation for pes planus, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from August 1982 to January 
1993.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In his Substantive Appeal, the veteran raised issues of 
service connection for diabetes and hypertension.  These 
issues have not been adjudicated by the RO and are, 
therefore, referred to the RO appropriate action.

An unappealed RO decision in March 1993, in part, denied the 
veteran's claims for direct service connection for knee and 
ankle disorders on the basis that the claimed disorders were 
not shown by a post-service VA compensation examination.  
Since the RO decision that is the subject of this appeal 
denied secondary service connection (38 C.F.R. § 3.310 (a) 
(1998)) for bilateral ankle and knee disabilities, the RO 
correctly adjudicated the issues as original claims.      


REMAND

In reviewing the record, the Board notes that the RO issued a 
statement of the case in October 1996.  Since that time 
medical records were received by the RO (in October 1997) and 
added to the record.  A review of that evidence shows that 
the veteran has been evaluated and treated for 
gastroesophageal reflux and a variety of orthopedic symptoms 
and ailments, including knee, ankle, hip, low back, and foot 
disorders.  This evidence is relevant to the issues in 
appellate status, and the claims file does not reflect that 
the veteran has waived RO consideration of that evidence.  
Since the claims file does not reveal the presence of a 
supplemental statement of the case addressing the additional 
evidence, and the veteran has not waived RO review of that 
evidence, the case must be remanded to the RO for such review 
and the issuance of an appropriate supplemental statement of 
the case.  38 C.F.R. §§ 19.9, 19.31, 19.37 (1998). 

As to the veteran's claims for increased ratings, the Board 
notes that they well grounded, meaning they are plausible.  
Hence, the VA has a duty to assist him in developing the 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.103(a), 3.159 (1998).  

A review of the record shows that, while the veteran was 
afforded a VA compensation examination in August 1996, the 
additional evidence that has not been considered by the RO 
reveals that he has subsequently been evaluated and treated 
on a number of occasions for bilateral foot and low back 
complaints, and there is indication of relevant neurological 
findings, including radiculopathy and diminished reflexes in 
the lower extremities.  The Board also notes that the veteran 
complained in February 1996 and October 1996 of his right hip 
and legs "giving out," and an April 1997 entry reflects 
that the veteran complained that he collapsed apparently 
after experiencing pain in his back.  A May 1997 entry 
specifically notes the presence of radiculopathy.  The Board 
finds that the August 1996 examination was incomplete, 
particularly when considering the more recent neurological 
findings and the veteran's claim of increased disablement.  
Under these circumstances, the veteran should be afforded VA 
orthopedic and neurological examinations for the purpose of 
determining the current severity of his service-connected low 
back and bilateral foot disabilities.  Caffrey v. Brown, 6 
Vet. App. 377 (1994).	   

Finally, in reviewing the same additional evidence that has 
not been reviewed by the RO, the Board notes that, in a June 
1997 outpatient clinic record, it was recorded that the 
veteran's gastroesophageal reflux disease (GERD) was 
aggravated by Motrin.  As the veteran is service-connected 
for low back and bilateral foot disabilities, which are both 
manifested by symptoms that include pain, and there is 
evidence on file to indicate that treatment has included 
anti-inflammatory and analgesic medications, the Board finds 
that an issue of secondary service connection for GERD is 
raised by the record. 

The United States Court of Veterans' Appeals (the Court 
herein) has held that pursuant to 38 C.F.R. 20.202 (1998), 
and the duty to assist under 38 U.S.C.A. 5107(West 1991), the 
Board is required to review all issues which are reasonably 
raised from a liberal interpretation of the appellant's 
substantive appeal.  Meyers v. Derwinski, 1 Vet. App. 127 
(199 1); EF v. Derwinski, 1 Vet. App. 324 (1991).  The Board 
is of the opinion that the medical evidence noted in the 
preceding paragraph is specific enough to reasonably raise a 
claim for entitlement to service connection for GERD 
secondary to treatment for service-connected low back and 
bilateral foot disorders.

The Court has held all matters that are inextricably 
intertwined must be adjudicated by the agency of original 
jurisdiction, the RO, prior to any appellate consideration by 
the Board on the merits of the claim(s).  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the 
development of the secondary service connection claim is 
required prior to any appellate consideration of the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disorder.  Id.

Therefore, this case is REMANDED for the following 
development:

1. The RO should obtain all records of 
treatment provided for the veteran's 
service-connected low back and bilateral 
foot disabilities, as well as any of the 
other disabilities at issue, since 
October 1997.  Any records that are 
obtained should then be associated with 
the claims file.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
ascertain the severity of his service-
connected low back pain with degenerative 
changes and bilateral pes planus.  The 
claims file should be made available to 
the examiner for review.  The examination 
should include full range of motion 
studies of the lumbar spine as well as 
any other tests that are deemed 
necessary.  The examiner should also note 
the presence or absence of muscle spasm 
on extreme forward bending, loss of 
lateral spine motion, listing of the 
spine to one side, the presence of 
Goldthwait's sign, and any abnormal 
mobility on forced motion.  

In addition, the orthopedic examiner 
should determine whether the lumbar spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected low 
back disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups. This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.  (It is essential 
that the examination adequately portray 
the degree of functional loss.  38 C.F.R. 
§§ 4.40, 4.45 (1998); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

3.  The veteran should also be afforded a 
VA neurological examination to ascertain 
the severity of his  service-connected 
chronic low back pain with degenerative 
changes.  Any indicated tests should be 
performed.  The examiner should indicate 
whether the veteran's low back disability 
results in muscle spasm or neurological 
symptoms, such as sciatica or an absent 
ankle jerk; the frequency and duration of 
any neurological symptoms compatible with 
sciatic neuropathy should also be noted.  

4.  The veteran should also be afforded a 
VA gastrointestinal examination to 
determine the etiology and extent of any 
upper gastrointestinal disorder(s) that 
may be present.  The examiner should 
specifically opine whether it is at least 
as likely as not that GERD, if present, 
was caused or aggravated by treatment 
(i.e., medications such as Motrin or 
other anti-inflammatory agents) for his 
service-connected low back or bilateral 
foot disorders.  Any indicated tests 
should be performed.  The claims file 
must be made available to the examiner 
for his or her review.   

5.  The RO must adjudicate the 
intertwined issue of secondary service 
connection for GERD, and readjudicate the 
issue of whether new and material 
evidence has been presented to reopen a 
claim for service connection for a 
gastrointestinal disorder.

6.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence, including the evidence 
received in October 1997 that has not 
been reviewed.  If any benefit sought is 
not granted, the appellant should be 
furnished a supplemental statement of the 
case, which addresses the evidence 
received in October 1997, and the 
evidence obtained pursuant to this 
remand, and be afforded the appropriate 
time period to respond before the record 
is returned to the Board for further 
review.

7.  The veteran is informed that he has a 
right to present any additional evidence 
or argument while the case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. pp. 109 (1995); and Falzone v. 
Brown, 8 Vet. App. 398 (1995).

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 7 -
